United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Akron, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-285
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2006 appellant filed a timely appeal from July 24 and October 24,
2006 decisions of the Office of Workers’ Compensation Programs denying her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained bilateral carpal tunnel
syndrome in the performance of duty.
FACTUAL HISTORY
On April 21, 2006 appellant, then a 35-year-old mail handler, filed an occupational
disease claim (Form CA-2) asserting that she sustained right carpal tunnel syndrome in the
performance of duty on or before April 8, 2006. She attributed her condition to repetitive
twisting of the right wrist while working with pallets, shifting gears on a tow motor and lifting

coolers and throwing bundles of mail weighing up to 50 pounds. Appellant was placed in lightduty status on or before April 28, 2006.
In a May 15, 2006 letter, the Office advised appellant of the medical and factual evidence
needed to establish her claim. It emphasized the need to submit a rationalized statement from
her attending physician explaining how and why work factors would cause or contribute to the
claimed right carpal tunnel syndrome.
Appellant submitted an April 19, 2006 report from Dr. Dipti B. Shah, an attending
internist, diagnosing right carpal tunnel syndrome. Dr. Shah noted work restrictions through
May 19, 2006 limiting lifting, pulling or pushing to 10 pounds.
By decision dated July 24, 2006, the Office denied appellant’s claim on the grounds that
causal relationship was not established. The Office found that appellant submitted insufficient
rationalized medical evidence to establish a causal relationship between work factors and the
claimed right carpal tunnel syndrome.
In an August 12, 2006 letter, appellant requested reconsideration. She stated that, since
she began work at the employing establishment on November 8, 1998, she performed numerous
tasks requiring repetitive motion of the upper extremities. Appellant described using optical
scanners, manually keying mail, sweeping mail, operating a tow motor, pallet jack and forklift,
cutting plastic straps on bundles of mail, spreading mail and lifting heavy bags, trays and
bundles. She submitted additional evidence.
In an April 19, 2006 report, Dr. Shah diagnosed right carpal tunnel syndrome.1 She
opined that appellant’s intermittent right wrist and hand pain were aggravated by repetitive
motion at work. Dr. Shah noted that appellant wore a right wrist splint. In form reports dated
April 19 to July 25, 2006, she diagnosed right carpal tunnel syndrome and tendinitis of the right
wrist. Dr. Shah limited appellant to lifting, pulling and pushing up to 10 pounds.
In a September 13, 2006 report, Dr. John Dietrich, an attending Board-certified
orthopedic surgeon, noted appellant’s employment as a mail handler and related her symptoms of
bilateral hand paresthesias. On examination, he observed bilaterally positive median nerve
compression tests, Tinel’s and Phalen’s signs. Dr. Dietrich diagnosed bilateral carpal tunnel
syndrome.
The Office determined that the evidence submitted on reconsideration warranted further
development. In a September 14, 2006 letter, the Office requested that Dr. Shah review an
enclosed statement of accepted facts and explain whether the accepted work factors caused or
contributed to appellant’s right carpal tunnel syndrome. The Office accepted that appellant’s
duties as a mail handler required repetitive upper extremity motion, including heavy lifting and
operating power equipment. In a second September 14, 2006 letter, the Office advised appellant

1

A June 23, 2006 nerve conduction velocity (NCV) study of the right upper extremity showed median nerve
latency consistent with carpal tunnel syndrome. July 24, 2006 bilateral wrist x-rays showed a small osseous density
near the ulnar styloid on the left of unknown etiology.

2

that it was her responsibility to see that Dr. Shah submitted the requested report within 30 days.
Dr. Shah did not respond.
By decision dated October 24, 2006, the Office denied modification of the July 24, 2006
decision. The Office noted that it had expanded the claim to include Dr. Dietrich’s diagnosis of
left carpal tunnel syndrome. The Office explained that, although Dr. Shah generally supported
causal relationship, she did not describe specific work tasks or explain how those duties would
cause or aggravate appellant’s bilateral carpal tunnel syndrome. The Office noted that it
“attempted to bridge the gap in medical opinion by” soliciting a report from Dr. Shah but that she
did not respond.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
Appellant claimed that she sustained bilateral carpal tunnel syndrome in the performance
of duty. Dr. Shah, an attending internist, diagnosed right carpal tunnel syndrome. Dr. Dietrich,
an attending Board-certified orthopedic surgeon, diagnosed bilateral carpal tunnel syndrome.
The Office accepted that appellant’s assigned duties as a mail handler required repetitive heavy
lifting and operating power equipment. However, appellant did not submit sufficient medical
evidence to establish the claimed causal relationship between the diagnosed bilateral carpal
tunnel syndrome and the accepted work factors.
Dr. Shah submitted reports from April 19 to July 25, 2006 diagnosing right bilateral
carpal tunnel syndrome. She stated that repetitive motion at work aggravated appellant’s right
hand and wrist pain. However, Dr. Shah did not mention any of the accepted work factors or
explain how those tasks would cause or aggravate carpal tunnel syndrome. Her opinion is thus
insufficiently rationalized to meet appellant’s burden of proof in establishing causal
relationship.6 Similarly, Dr. Dietrich noted in his September 13, 2006 report that appellant
worked as a mail handler. He did not explain why any of appellant’s duties would cause or
aggravate the diagnosed bilateral carpal tunnel syndrome. Dr. Dietrich’s opinion is thus
insufficient to establish causal relationship in this case.7
The Board notes that appellant was advised by a May 15, 2006 letter of the need to
submit rationalized medical evidence from her attending physician supporting causal
relationship. However, appellant did not submit such evidence. Additionally, the Office sought
to develop the evidence by requesting a supplemental report from Dr. Shah. The Office advised
appellant that it was her responsibility to assure that the report was timely submitted. However,
Dr. Shah did not submit the requested report.
Appellant has failed to meet her burden of proof. She submitted insufficient rationalized
medical evidence to establish that the claimed bilateral carpal tunnel syndrome was caused or
aggravated by the accepted work factors.
CONCLUSION
The Board finds that appellant has not established that she sustained bilateral carpal
tunnel syndrome in the performance of duty.

6

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).
7

Deborah L. Beatty, supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 24 and July 24, 2006 are affirmed.
Issued: April 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

